ORDER
By order dated November 6, 2013, the Court placed respondent on interim suspension and appointed the Receiver, Gret*376chen B. Gleason, to protect the interests of his clients. In the Matter of Wern, 406 S.C. 222, 750 S.E.2d 212 (2013). The Commission on Lawyer Conduct (the Commission) has now filed a Motion to Terminate Order of Receivership and requests reimbursement of costs and expenses.
Catherine F. Juhas, Esquire, a lawyer who practiced with respondent prior to his suspension, is willing to assume the responsibility for the representation of respondent’s clients. The Court finds Ms. Juhas is capable of and shall be responsible for the representation of respondent’s clients. Accordingly, the appointment of the Receiver is unnecessary and the Motion to Terminate Order of Receivership is granted. See Rule 31(b), RLDE, Rule 413, SCACR (it is unnecessary to appoint Receiver where partner or other responsible party capable of conducting suspended lawyer’s affairs exists). The request for reimbursement of costs and expenses is denied.
The Receiver shall transfer possession and control of respondent’s client files and trust account(s), escrow account(s), operating account(s), and any other law office account(s) respondent maintained to Ms. Juhas and, if necessary, shall notify the United States Postmaster to redirect respondent’s mail to Ms. Juhas’ address. Ms. Juhas shall ensure respondent’s clients are notified that she is now representing them.
/s/JEAN H. TOAL, C.J.
/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT